Opinion issued March 11, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00971-CV
                           ———————————
                        CLAIRE PHILLIPS, Appellant
                                        V.
  FIRST HORIZON HOME LOAN CORPORATION, METLIFE HOME
 LOANS A DIVISION OF METLIFE BANK, N.A., FEDERAL NATIONAL
     MORTGAGE ASSOCIATION A/K/A FANNIE MAE, Appellees


                   On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-29373


                         MEMORANDUM OPINION

      Appellant, Claire Phillips, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of

Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5, 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland and Brown.




                                        2